Opinion issued September 14, 2006










In The
Court of Appeals
For the
First District of Texas
____________

NO. 01–06–00534–CV
____________

IN RE COX DEDICATED CORPORATE MEMBER LIMITED
SUBSCRIPTION (LLOYD’S OF LONDON SYNDICATE 2027); SWISS
REINSURANCE AMERICAN COMPANY; AEGIS ELECTRIC AND GAS
INTERNATIONAL LIMITED SUBSCRIPTION (LLOYD’S OF LONDON
SYNDICATE 1225); ACE GLOBAL MARKETS SUBSCRIPTION
(LLOYD’S OF LONDON SYNDICATE 2488); NEWMARKET
CORPORATE MEMBER LIMITED SUBSCRIPTION (LLOYD’S OF
LONDON SYNDICATE 1900); WELLINGTON (LLOYD’S OF LONDON
SYNDICATE 2200); XL EUROPE INSURANCE LIMITED
SUBSCRIPTION; GERLING GLOBAL REINSURANCE CORP.
(GERLING GENERAL INSURANCE COMPANY UK BRANCH)
SUBSCRIPTION; ECCLESIASTICAL INSURANCE OFFICE, PLC
SUBSCRIPTION; AND ALEA LONDON LIMITED F/K/A IMPERIAL
FIRE AND MARINE REINSURANCE CO. SUBSCRIPTION, Relators




Original Proceeding on Petition for Writ of Mandamus




MEMORANDUM ORDERThe ten Lloyd’s and London market insurance companies relators in this
original proceeding are: (1) Cox Dedicated Corporate Member Limited Subscription
(Lloyd’s of London Syndicate 2027); (2) Swiss Reinsurance American Company; (3)
Aegis Electric and Gas International Limited Subscription (Lloyd’s of London
Syndicate 1225); (4) Ace Global Markets Subscription (Lloyd’s of London Syndicate
2488); (5) Newmarket Corporate Member Limited Subscription (Lloyd’s of London
Syndicate 1900); (6) Wellington (Lloyd’s of London Syndicate 2200); (7) XL Europe
Insurance Limited Subscription; (8) Gerling Global Reinsurance Corp. (Gerling
General Insurance Company UK Branch) Subscription; (9) Ecclesiastical Insurance
Office, PLC Subscription; and (10) ALEA London Limited F/k/a Imperial Fire and
Marine Reinsurance Co. Subscription.  Relators filed a petition for a writ of
mandamus complaining of Judge Benton’s June 7, 2006 order requiring relators to
post a bond.


  See Tex. Ins. Code Ann. § 101.353 (Vernon 2005).  The real parties
in interest are (1) Bahía las Minas Corp. f/k/a Empresa De Generación Electrica, (2)
Bahía las Minas, S.A., and (3) Aseguradora Mundial, S.A.
 
          The parties have settled the underlying lawsuit.  Accordingly, we dismiss as
moot the original proceeding.
 
PER CURIAM
Panel consists of Chief Justice Radack and Justices Taft and Nuchia.